McMillan, judge.
The appellant was convicted of burglary in the third degree and was sentenced to 15 years’ imprisonment. The record indicates that defense counsel requested and received six extensions of time in order to file a brief. After granting the sixth extension, the court ordered that no further extensions be granted. A seventh extension of time was requested and it was denied. The appellant has yet to file a brief on appeal; therefore no issues are presented for appellate consideration. Pursuant to Rule 45B, Alabama Rules of Appellate Procedure, this court need not consider issues which were not raised in brief on appeal. Rule 2(a)(2), Alabama Rules of Appellate Procedure, allows for the dismissal of an appeal where the appellant does not file a brief. See also Rule 31(c), Alabama Rules of Appellate Procedure. Therefore, this appeal is dismissed.
APPEAL DISMISSED.
All the Judges concur.